Title: To John Adams from Jacob Engelbrecht, 15 March 1824
From: Engelbrecht, Jacob
To: Adams, John


				
					Honoured Sir
					Frederick-Town. Maryland, March 15th 1824
				
				The subject of this letter is of rather an odd cast. yet I indulge the hope, that you will excuse my eccentricity when my motives are made Known,I wish you Sir, to favour me with a letter, in your own Hand writing, which I wish to preserve in honour of you, and frame after your death,—the satisfaction I would derive of being thus honoured, would be a source of pecular joy.I hope, Sir you will favour me with this small request, as it will be of so very little trouble to you, and of so much satisfaction to me.The subject, if you please, may be moral or Religious.—please leave space sufficient for framing,your Compliance will much / Oblige your most obedient / Humble Servant
				
					Jacob Engelbrecht
				
					
				
			